DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 and 9 are allowed.
Claims 13, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Kim (KR-0149870) in view of Lim (US 2014/0061189) and Ishikawa (US 2003/0141295) or Uehashi (US 5,783,807).  An English machine translation of Kim (KR-0149870) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 10, Kim teaches a method of controlling a cooking apparatus, the cooking apparatus including a cooking room (Fig 1, microwave oven inherently having cooking room, Pg 6) configured to accommodate a cooking vessel, a microwave heater (Fig 1, high frequency generation part 5, claim 1, pg 7) configured to radiate microwaves to the cooking vessel, and an input device (Fig 1, key signal input unit 2, Pg 7) configured to receive a simmer cooking command, the method comprising: turning on the microwave heater for a first time period when the simmer cooking command is received through the input device; turning off the microwave heater for a second time period when the first time period elapses (Fig 2, cook start step 220, inputting the cooking condition including the cooking time, cooking completion step 230 which completes the cooking operation the cooking set up time which was set up reached, Pg 7); recognizing whether a door of the cooking apparatus opens (Fig 1, door sensor 7, Pg 8, last par) in a third time period (Fig 2, heat insulation step 240 which determines the open state of the door) after the cooking time period elapses; and turning on the heater to perform a keep-warm process (Pg 8, Par 3 thru Pg 9, Par 1, MICOM 1 controls the high frequency generation part 5 so that the cooking material does not get cold, Abstract, Pg 10) in response to recognizing that the door does not open in the third time period; the third time period is a time period for which a temperature of a cooking material does not fall below predetermined temperature (Pg 8, Par 3 thru Pg 9, Par 1, preventing of the cooking material from getting cold requires that cooking material does not fall below a predetermined temperature).
Kim discloses the claimed invention except for showing a cooking room including a cooking room configured to accommodate a cooking vessel, the input device is configured to receive a simmer cooking command, at least one of a grill heating portion and a convection heating portion, the grill heating portion is configured to supply radiant heat to the cooking room, and the convection heating portion is configured to supply hot air to the cooking room; the input device is configured to receive a simmer cooking command; repeatedly performing a process of turning on and off the microwave heater for a cooking time period, and repeatedly turning on and off the grill heating portion or the convection heating portion during a keeping-warm time period to perform a keep-warm process in response to recognizing that the door does not open in the third time period.
However, Lim discloses the microwave having a cooking room (Fig 1a, cooking chamber 105, 0056) configured to accommodate a cooking vessel (Fig 3, 0061, crusty plate 109); at least one of a grill heating portion (Fig 3, grill-heating unit 130, 0072) and a convection heating portion (Fig 4, convection-heating unit 140, 0072), the grill heating portion is configured to supply radiant heat to the cooking room (130), and the convection heating portion is configured to supply hot air to the cooking room (140); repeatedly performing a process of turning on and off the microwave heater for a cooking time period (0075, 0131), and repeatedly turning on and off (0012, 0131, claim 3) the grill heating portion or the convection heating portion during a keeping-warm time period to perform a keep-warm process (Figs 14-16, 18, 23, specifically figure 25 where fry heating occurring after microwave heating) in response to recognizing that the door does not open in the third time period (as disclosed by Kim) is known in the art.  
It would have been obvious for one having ordinary skill in art before the effective filing date of the invention to adapt the method of controlling a cooking apparatus of Kim silent to the recited grill heating portion, convection heating portion with the cooking room including a cooking room configured to accommodate a cooking vessel, at least one of a grill heating portion and a convection heating portion, the grill heating portion is configured to supply radiant heat to the cooking room, and the convection heating portion is configured to supply hot air to the cooking room; repeatedly performing a process of turning on and off the microwave heater for a cooking time period, and repeatedly turning on and off the grill heating portion or the convection heating portion during a keeping-warm time period to perform a keep-warm process in response to recognizing that the door does not open in the third time period of Lim for the purpose of providing a microwave oven with known supplemental heating elements that provides hot air and radiant heat to the cooking chamber (0010) for providing different types of heating modes (0021) and providing a cooking container that is configured as a heating element (0061) which is heated by microwaves radiated from the microwave heating unit.
It would also have been obvious for one having ordinary skill in art before the effective filing date of the invention to adapt the microwave of Kim having a microwave heating unit with the repeatedly perform, for a cooking time period, a process of: turning on the microwave heater for a first time period when the simmer cooking command is received through the input device, and turning off the microwave heater for a second time period when the first time period elapses of Lim for the purpose of providing a known fixed output microwave-heating unit that radiates microwaves of various powers by adjusting a ratio of a microwave radiation time to a non-radiation time (0075).
Additionally, Ishikawa discloses the input device (Fig 2, input unit 15, 0098) is configured to receive a simmer cooking command (Fig 6, standard recipe name HN “simmering”, 0097, 0098) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking method and microwave apparatus of Kim in view of Lim having a input device silent to a simmering cooking command with the input device is configured to receive a simmer cooking command of Ishikawa for the purpose of providing a known, standard cooking command for basic operations of a microwave to process various types of food (0092). 
Moreover, Uehashi discloses turning on the grill heating portion (Fig 1, upper heater 10, lower heater 11, magnetron 9, Col 4) or the convention heating portion Col 5, Line 40 thru Col 6, Line 10) or the convection heating portion (Col 5, Line 40 thru Col 6, Line 10) to perform a keep-warm process in response to recognizing that the door does not open in the third time period (as disclosed by Kim) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the microwave of Kim in view of Lim and Ishikawa silent to turning on the grill heating portion or the convention heating portion to perform the keep-warm process in response to recognizing that the door does not open in the third time period of Uehashi for the purpose of conducting appropriate heating of a frozen pre-cooked with a cooking device capable of thawing such frozen precooked food into a good taste (Col 3, Lines 25-30).
With respect to the limitations of claims 18 and 19, Kim discloses the cooking apparatus further comprises a speaker configured to output sound related to cooking; and the performing of the keeping-warm process comprises, when the cooking time period elapses, outputting, on the speaker, a first sound informing that the cooking time period has elapsed (Pg 10, Abstract, hear an alarm notifying completion of cooking); the performing of the keeping-warm process comprises, when the keeping-warm time period elapses, outputting, on the speaker, a second sound informing that the keeping-warm time period has elapsed (Pg 10, Abstract, generating an alarm to notify the completion of cooking at each set time).
Claims 13, 14 and 15 are objected to as being dependent on claim 10.

Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Kim (KR-0149870) in view of Lim (US 2014/0061189) and Ishikawa (US 2003/0141295) or Uehashi (US 5,783,807) as applied to claims 1 and 10, further in view of Moon (US 2013/0284728).
With respect to the limitations of claims 11, 16 and 17, Kim teaches further comprising a display configured to display information related to cooking (Fig 1, display unit 3, Pg 7).  Kim in view of Lim and Ishikawa discloses the claimed invention except for when the simmer cooking command is received, the display is configured to display a first object informing that the simmer cooking process is performed for the cooking time period, and when the door does not open in the third time period after the cooking time period elapses, the display is configured to display a second object informing that the keeping-warm process is performed.
However, Moon discloses when the simmer cooking command (as disclosed by Ishikawa) is received, the display is configured to display a first object informing that the simmer cooking process is performed for the cooking time period (0080, controller 310 controls the display 105 so as to display current operation), and when the door does not open in the third time period after the cooking time period elapses (as disclosed by Kim), the display is configured to display a second object informing that the keeping-warm process is performed 0080, controller 310 controls the display 105 so as to display current operation) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking apparatus of Kim in view of Lim and Ishikawa or Uehashi having a display and simmering and keep warm process with the when the simmer cooking command is received, the display is configured to display a first object informing that the simmer cooking process is performed for the cooking time period, and when the door does not open in the third time period after the cooking time period elapses, the display is configured to display a second object informing that the keeping-warm process is performed of Moon for the purpose of providing a known configuration for controlling the display so as to display the current operation (0080).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kim (KR-0149870) in view of Lim (US 2014/0061189) and Ishikawa (US 2003/0141295) or Uehashi (US 5,783,807) as applied to claim 10, further in view of Richards (US 4,613,739).
With respect to the limitations of claim 12, Kim discloses a keeping-warm process.  Kim in view of Lim and Ishikawa discloses the claimed invention except for when the keeping-warm process is performed, the controller is further configured to drive the microwave heater with an output power that is lower than an output power of the microwave heater during the first time period.
However, Richards discloses when the keeping-warm process is performed, the controller (Fig 1, control circuit 62, Col 2) is further configured to drive the microwave heater with an output power that is lower than (Col 8, Lines 30-45, pre-programed for a 5% power level) an output power of the microwave heater during the first time period (Col 4, Lines 19-45) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking apparatus of Kim having a keeping-warm process with when the keeping-warm process is performed, the controller is further configured to drive the microwave heater with an output power that is lower than an output power of the microwave heater during the first time period of Richards for the purpose of providing a known keep-warm process configuration that is energy efficient.

Response to Amendments
Claims 1 and 10 have been amended.
Claims 8 and 20 are cancelled.
Claims 1-7 and 9-19 are pending.

Response to Arguments
Applicant’s arguments filed on 1/19/2021 with respect to claims 1-7 and 9 are moot in view of the allowance of claims 1-7 and 9.
Applicant’s arguments filed on 1/19/2021 with respect to claims 10-19 have been fully considered but they are not persuasive.  The applicant has argue that the cited prior art fails to disclose the limitations of claim 10 directed to “repeatedly turning on and off the grill heating portion or the convection heating portion during a keeping-warm time period to perform a keep-warm process in response to recognizing that the door does not open in the third time period”, the examiner respectfully disagrees.  Lim discloses repeatedly turning on and off (0012, 0131, claim 3) the grill heating portion or the convection heating portion during a keeping-warm time period to perform a keep-warm process (Figs 14-16, 18, 23, specifically figure 25 where fry heating occurring after microwave heating) in response to recognizing that the door does not open in the third time period (as disclosed by Kim) is known in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/19/2021